Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 1/10/20.  As directed by the amendment, claims 1-15 have been amended, claims 16-18 have been added, and no claims have been canceled. Thus, claims 1-18 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference characters “100” (Figs. 1-3 and 4) and “400” (Figs. 4 and 6) should not be underlined and should instead have lead lines. Underlining is reserved for representing surfaces and cross sections. See37 CFR 1.84(q).
Fig. 9 is objected to because the character of the lines are not well defined enough to give them satisfactory reproduction characteristics. See 37 CFR 1.84(l). It is difficult to read the words and symbols within the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking arrangement” (claim 15, ln. 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
5.	Claims 1, 4, 5, and 7-8 are objected to because of the following informalities:
Regarding claim 1, the term “said system” (ln. 6) should read --said electro-mechanical system-- for the sake of consistency with how the term is originally introduced within the claims.
Regarding claims 4-5, the limitation “the microcontroller processes the data” (ln. 2 of both claims) should read --the microcontroller is configured to process the data-- in order to avoid any confusion over whether the claim is directed to a device or a method of operating a device.
Regarding claim 7, the term “said one or more transducers” (ln. 2-3) should read --said at least one transducer-- for the sake of consistency with how the term is originally introduced within the claims.
Regarding claim 8, the limitation “capture data pertaining to inhalation-maneuver as part of forthcoming dose” (ln. 8 ) should read --capture data pertaining to an inhalation maneuver as part of a forthcoming dose--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the term “the user” (ln. 8) lacks an antecedent basis.
	Regarding claim 6, the terms “the user-operation” (ln. 3) and “the inhalation-profile” (ln. 4) lack antecedent bases. Finally, the limitation “the ascertained parameters a) to f) as claimed in claim 5” is unclear as to whether all the ascertained parameters are used to certify the correctness of user-operation or just one or more of the ascertained parameters a) to f) are used to certify the correctness of user-operation. For the purposes of examination, the limitation will be interpreted as only requiring one or more of the ascertained parameters a) to f).
	Regarding claim 7, the term “the actuation” (ln. 5) lacks an antecedent basis.
	Regarding claim 8, the term “the pre-stored medical-prescription” (ln. 6) lacks an antecedent basis.
	Regarding claim 9, the terms “the actuation” (ln. 5), “the inhalation-maneuvers” (ln. 7), and “the non-usage” (ln. 9) lack antecedent bases.
	Regarding claim 10, the terms “the top portion” (ln. 8), “the second end” (ln. 9-10) and “the operation” (ln. 12) lack antecedent bases.
	Regarding claim 11, the terms “the bottom” (ln. 6) and “the operation” (ln. 13) lack antecedent bases.
	Regarding claim 12, the term “the top” (ln. 1) lacks an antecedent basis.
	Regarding claim 14, the term “the external surface” (ln. 2-3) lacks an antecedent basis.

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  	Regarding claims 16-18, each claim is dependent upon an independent claim, but fails to positively recite the entirety of the “adherence-monitoring and tracking device” within the body of the claim. Thus, all previously claimed components and limitations of the “adherence-monitoring and tracking device” of the independent claims 1, 10, and 11 might not be included in the scope of the dependent claims 16-18. An example for correction would be to include a step in the body of the claim(s) such as “providing the adherence-monitoring and tracking device of claim 1” to ensure that all limitations of the independent claims are included in the scope of the dependent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-2, 5-7, 9, 11-12, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (2016/0228657).
Regarding claim 1, Sutherland discloses adherence-monitoring and tracking device for capturing usage of a metered dose inhaler (MDI) (Fig. 2, compliance monitor 8), the device comprising: an enclosure configured to enclose a metered dose inhaler (MDI) (Fig. 2, housing 9 encloses an inhaler 1); and an electro-mechanical system forming a part of the enclosure configured to sense and log the operation of the MDI (Fig. 2, housing 9 comprises an electromechanical switch 14 that is part of a system that senses actuation of the MDI; see [0130]), said system comprising: at-least one transducer configured to capture one or more parameters pertaining to an operation of the MDI by the user (Fig. 2, switch 14); a microcontroller configured to process said captured parameters ([0068] discloses an “electronics control module” (ECM) in 
Regarding claim 2, Sutherland discloses said transducer as at-least one of: a pressure-sensor ([0130] discloses switch 14, which is a type of pressure-sensor).
Regarding claim 5, Sutherland discloses the microcontroller as configured to process the data received from said one or more transducers during the operation of the MDI to ascertain dislodgement of an actuator cap from the MDI ([0133] discloses switch 16 detecting the removing and replacing of the cap 7).
Regarding claim 6, Sutherland discloses the microcontroller as configured to provide a plurality of alerts to certify correctness of the user-operation of the MDI based on the ascertained parameter of dislodgement of an actuator cap from the MDI ([0137] discloses that alerts and errors based on removal/replacement of the cap may be relayed to the user by an indication means).
Regarding claim 7, Sutherland discloses the microcontroller configured to process the data received from said one or more transducers during the operation of the MDI to determine timing of actuation ([0060] discloses the dose detection means recording the date and time of the delivery of each dose of medicament).
Regarding claim 9, Sutherland discloses the output-unit triggered by the microcontroller is configured to render a number of dosages undertaken by the user ([0130] discloses that dispensing of the does (along with date and time) is recorded, whereby the number of dosages taken by the user would be recorded).

Regarding claim 12, Sutherland discloses the top of the hollow-block as configured to act as a guide for allowing a user to impose downward-push to the canister for operating the MDI (Fig. 2, housing 9 fully surrounds the canister 2 and 
Regarding claim 14, Sutherland discloses a display connected to the electromechanical-system and supported at the external surface of the hollow-block and configured to electronically render data and alerts ([0079]-[0081] discloses the compliance monitor including indication means that alert the user about functions of the inhaler); and one or more illuminators connected to the electromechanical-system and supported at the external surface of the hollow-block to provide visible-alerts ([0081] discloses that LED lights may flash to alert the user).
Regarding claim 16, Sutherland discloses a method of capturing usage of a metered dose inhaler (MDI) with the adherence-monitoring and tracking device as claimed in claim 1, comprising: enclosing the metered dose inhaler (MDI) (Fig. 2 depicts compliance monitor 8 enclosing the inhaler 1); sensing and logging the operation of the MDI, by capturing the one or more parameters pertaining to the operation of the MDI by the user and processing said captured parameters ([0130] discloses capturing actuation events and logging these events); and rendering the data pertaining to operation of the MDI ([0079]-[0081] discloses that the user may be alerted about data pertaining to operation of the inhaler).
Regarding claim 18, Sutherland discloses a method of capturing usage of a metered dose inhaler (MDI) with the adherence-monitoring and tracking device as claimed in claim 11, comprising: accommodating the metered dose inhaler (MDI) within the housing (Fig. 2 depicts compliance monitor 8 enclosing the inhaler 1); accommodating the canister of the MDI in the elongated hollow-block (Fig. 2, housing 9 .
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as applied to claim 1 above, and further in view of Englehard et al (2015/0100335).
	Regarding claim 3, Sutherland discloses that the microcontroller is adapted to process data received from the user and one or more transducers ([0068] discloses the ECM receiving such data).
	Sutherland does not disclose determining a schedule of usage of the MDI based on a medical-prescription.
	However, Englehard teaches a system for adherence monitoring a patient to a dosage schedule, wherein a medical accessory (e.g. an inhaler) may have a predetermined medication schedule stored within it to alert a user when it is time to take a dosage ([0071]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutherland to include a microcontroller that determines a schedule of usage of the MDI based on received data as taught by Englehard so that the device may provide reminders to the user to take a dose of medication as the schedule requires.
	Regarding claim 8, the modified device of Sutherland has the microcontroller configured to consolidate the dose-schedule (Sutherland, [0071], discloses storing the dose schedule of the user); synchronize the consolidated data periodically with an external storage (Sutherland, [0015], discloses the medical accessory communicating with an external device); capture data pertaining to an inhalation-maneuver as part of a forthcoming dose in the dose schedule; and depict adherence of the user to the dose-.
16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland.
	Regarding claim 4, Sutherland does not explicitly disclose that the microcontroller is configured to determine a remaining dose within the MDI.
	However, Sutherland does teach that virtually all compliance monitoring devices incorporate dose counting means ([0015]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutherland to include a dose counting means that would determine a remaining dose within the MDI as taught by Sutherland to keep track of how many remaining doses a user has left in an inhaler.
17.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manice et al (2015/0112707) in view of Greiner (2015/0249478).
	Regarding claim 10, Manice discloses an adherence-monitoring and tracking device for capturing usage of a metered dose inhaler (MDI) (Fig. 2, tracking module 10), the device comprising: an enclosure for accommodating a metered dose inhaler (MDI), wherein the enclosure comprises: a hollow cylindrical-portion configured to receive the MDI (Fig. 2, shell 12 is configured to receive a standard inhaler 20; see [0033]); a foldable-flap integral to the cylindrical portion from a first end configured to cover the top portion of the MDI (Fig. 2, flexible cable 14 and pressure sensitive switch 16 form a foldable-flap that is integral to the shell 12 from a first end, wherein the pressure 
	Manice does not disclose a plurality of magnetic-contacts configured to latch the second end of the flap to the cylindrical portion.
	However, Greiner teaches a medical device case for holding a medical device (Fig. 1, medical device case 100 holds medical device 130), wherein the medical device case comprises a flap that can be placed over the top of the medical device and reconnect with the medical device case via magnets ([0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manice to have an extended flap between the pressure switch 13 and the shell 12, whereby the extended flap and the shell attach to one another via magnets as taught by Greiner to better secure the inhaler within the monitoring and tracking device.
	Regarding claim 17, the modified device of Manice is a method of capturing usage of a metered dose inhaler (MDI) with the adherence-monitoring and tracking device as claimed in claim 10, comprising: accommodating the metered dose inhaler (MDI) within the hollow cylindrical portion of the enclosure (Manice, Fig. 2, depicts the monitoring device 10 as accommodating the inhaler 20); covering the top portion of the MDI with the foldable flap (Manice, Fig. 2, the switch 16 is part of the foldable flap and covers the top portion of the inhaler 20); latching the second end of the flap to the .
18.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as applied to claim 11 above, and further in view of Ciancone (2016/0022933).
	Regarding claim 13, Sutherland does not disclose the hollow block comprising a set of external ribs configured to allow a grip.
	However, Ciancone teaches the housing of an inhaler having traction elements such as finger grooves or grip pads that would allow the user to better grip the device ([0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hollow block of Sutherland to have a set of external ribs for traction as taught by Ciancone to allow the user to better grip the device while using the inhaler.
	Regarding claim 15, Sutherland does not disclose a locking arrangement configured to latch the cover with the hollow-block to thereby cause a rigid-accommodation of the mouthpiece within the cover during non-usage of the MDI.
	However, Ciancone additionally teaches providing a latch on a cover flap of the inhaler that can secure the inhaler in a closed position ([0030]).
.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biswas et al (2016/0144141), Von Hollen (2016/0051776), Guthrie et al (2011/0253139), Van Sickle (2009/0194104), Samson et al (2016/0325058), Morrison et al (2017/0290527), and Shukla (2020/0405579) disclose inhaler tracking and monitoring devices that are configured to be removably attached to inhalers and comprise electro-mechanical transducers to capturing one or more parameters pertaining to an operation of the MDI.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785